COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:       Richard Paul Smith v. The State of Texas

Appellate case number:     01-14-00363-CR

Trial court case number: 1388225

Trial court:               185th District Court of Harris County

        State’s Exhibit 1 (CD), was admitted into evidence at trial in the above case. This
Court, acting sua sponte, orders the Harris County District Clerk, or the court reporter if
the exhibit is still in his or her possession, to send the original of State’s Exhibit 1 (CD),
to this Court. The Clerk of this Court is directed to cooperate with the district clerk
and/or court reporter to provide for the safekeeping, transportation, and return of such
exhibit. See TEX. R. APP P. 34.6(G)(2).

       The exhibit is due in this Court no later than Tuesday, February 17, 2015.

       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                   x Acting individually  Acting for the Court


Date: February 9, 2015.